394 Pa. 144 (1958)
Greenlee Estate.
Supreme Court of Pennsylvania.
Argued October 1, 1958.
November 25, 1958.
*145 Before BELL, MUSMANNO, JONES and COHEN, JJ.
Clyde P. Bailey, with him John L. Bailey, John A. Byerly, Jr., and Weller, Wicks and Wallace, for appellants.
Joseph F. Weis, with him Weis & Weis, for appellee.
OPINION PER CURIAM, November 25, 1958:
The decree of the Court below is affirmed on the opinion of Judge RAHAUSER of the Orphans' Court of Allegheny County, costs to be borne by the appellant.